DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and examined herein per Applicant’s 10/28/2021 filing with the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations of “determining at least one physical feature of a topography, the topography associated with a received physical address of a residence, the received address identifying a physical location associated with the topography”.  The claim does not activity receive a physical address; therefore, the bounds of the term “a received address are unclear” – is the act of receiving of the address intended to be a step of the method?
The dependent claims do not clarify the rejection given above therefore, they are rejected for the same reason given above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. certain methods of organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-14 are to method (process), claims 15 to an apparatus (device), and claims 16 medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract idea of certain methods of organizing human activity. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer-implemented method for automating lawn service price estimation and scheduling, the computer-implemented method comprising: 
determining at least one physical feature of a topography, the topography associated with a received physical address of a residence, the received address identifying a physical location associated with the topography; 
estimating parameters to perform a lawn service at the residence based on the at least one physical feature determined, the estimating employing machine learning; 
computing a cost estimate for the lawn service at the residence, automatically, based on the parameters estimated; 
computing a price estimate based on at least the cost estimate for lawn services at the residence; and 
outputting the price estimate computed to an electronic device.

The claimed invention is to the cost estimation for a lawn service.  The Office finds the is to be a type of commercial or legal interactions – a price quote (contractual offer) or a fundamental economic practices – a price quote (price setting).  In making the offer the broadest reasonable interpretation that the step are carried out by a user with the aid of a computing device (e.g. calculator).  As claimed it is unclear which steps are computer implement or how the computer is engaged in the method. For example, it is unclear how the machine learning is incorporated in the estimation.   
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be outputting the results of the analysis.  This element is found to be insignificant extra-solution activity (post-solution activity).   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”

Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and as part of the ordered combination.  The method only nominally recites a computer and the office finds that recited method steps are things well-understood, routine, conventional in the computing arts (e.g. computing cost and price estimates).  Theses features are not found to be significantly; thus, cannot transform the abstract idea into patent eligible subject matter.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skirpa (US Pat 7,003,487 B1).

Claims 1, 15, and 16
Skirpa teaches a computer-implemented method for automating lawn service price estimation and scheduling (Skirpa 1:5-7 “an automated management system and in particular to a landscaping bid estimation system and method”), the computer-implemented method comprising: 
determining at least one physical feature of a topography, the topography associated with a received physical address of a residence, the received address identifying a physical location associated with the topography (Skirpa 2:15-25 “the potential customer provides the customer's address. A processor then access a real estate database for the address and determines a bid based on the database information corresponding to the address and the information can be obtained from a public database”, 4:25-37 “In order to arrive at a more accurate estimate, the estimate can take into account additional information in the database. For example, the size of the house (square footage) can be subtracted from the lot size . . . terrain, pools, decks, outer buildings, such as a garage, etc. these can also be taken into account. For example, if the terrain is steep, then a difficulty factor can be multiplied by the estimate in order to increase the price. If the terrain is flat with no trees, the estimate could be reduced.”); 
estimating parameters to perform a lawn service at the residence based on the at least one physical feature determined, the estimating employing machine learning (Skirpa 5:14-22 “Estimates for any number of services could be provided such as lawn mowing, candystripe mowing, power edging, leaf collection, seeding, aeration, de-thatching, upkeep, landscaping, mulching.”, where services are the equivalent of the claimed parameter); 
computing a cost estimate for the lawn service at the residence, automatically, based on the parameters estimated (Skirpa 3:38-40 “give an estimation for the cost of providing landscaping services to a customer”); 
computing a price estimate based on at least the cost estimate for lawn services at the residence (Skirpa 5:33-38 “the service price was generated mathematically and statistically by first the determining the lot size for the property at 5003 Namakagen Rd. The lot size in this example is 0.301 acres”); and 
outputting the price estimate computed to an electronic device (Skirpa fig. 5 and 2:24-26 “an exemplary embodiment the bid can be generated and displayed using a spreadsheet”).

With respect to apparatus claim 15, (Skirpa fig. 1) that recites substantially similar limitations to those rejected above; therefore, these claims are rejected for the same reason.  The claims recite the additionally taught limitations of:
Skirpa further teaches an apparatus for automating lawn service price estimation and scheduling (Skirpa 2:67-3:19 “processor 101 is shown connected via communication device 105 to a database . . . database 102 could be located at the user's site in a storage medium such as RAM, disk (e.g., optical, hard, soft, compact, etc.), tape, buffer.”), the apparatus comprising: 
at least one memory having encoded thereon a sequence of instructions (Skirpa 3:1-19 “a storage medium such as RAM, disk (e.g., optical, hard, soft, compact, etc.), tape, buffer.”); and 
at least one processor coupled to the at least one memory, the at least one processor configured to load and execute the sequence of instructions causing the at least one processor to (Skirpa 2:67-3:19 “processor 101 is shown connected via communication device 105 to a database . . . database 102 could be located at the user's site in a storage medium such as RAM, disk (e.g., optical, hard, soft, compact, etc.), tape, buffer.”):

With respect to non-transitory computer-readable medium claim 16, (Skirpa fig. 1) that recites substantially similar limitations to those rejected above; therefore, these claims are rejected for the same reason.  The claims recite the additionally taught limitations of:
Skirpa teaches a non-transitory computer-readable medium for automating lawn service price estimation and scheduling, the non-transitory computer-readable medium having encoded thereon a sequence of instructions which, when loaded and executed by a processor (Skirpa 2:38-40 “access to the database and receive software to facilitate access or calculation of estimates, or both” and 3:1-19 “a storage medium such as RAM, disk (e.g., optical, hard, soft, compact, etc.), tape, buffer”)

Claim 4
Skirpa teaches all the computer-implemented method of Claim 1, wherein determining the at least one physical feature is based on satellite imagery of the topography (Skirpa 3:55-58).

Claim 5
Skirpa teaches all the computer-implemented method of Claim 1, wherein the at least one physical feature includes service zones, complexity of the topography, exclusion zone, or a combination thereof, of the topography (Skirpa 4:33-37 where difficulty factor is the equivalent of the complexity.  Where the limitations is made in the alternative only one element need to be found in the art).

Claim 6
Skirpa teaches all the computer-implemented method of Claim 1, wherein the complexity is based on at least one gradient of the topography (Skirpa 4:33-37).

Claim 14
Skirpa teaches all the computer-implemented method of Claim 1, wherein the lawn service comprises mowing, trimming, blowing, collecting, or a combination thereof, of grass of the topography (Skirpa 5:14-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa (US Pat. 7,003,487 B1) as applied above and in further view of Ko et al (US Pub 2020/0041601 A1).

Claim 2
Skirpa teaches all the limitations of the computer-implemented method of Claim 1, Skirpa does not further teach the method comprising wherein the machine learning employs position and time tracking information obtained from at least one global positioning system (GPS) coupled to lawn service equipment employed for performing the lawn service.
Ko, in the analogous art of moving robot that autonomously travels in a designated area, teaches the claimed limitation of method comprising wherein the machine learning employs position and time tracking information obtained from at least one global positioning system (GPS) coupled to lawn service equipment employed for performing the lawn service (Ko [9], [102], and [86]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Skirpa the machine learning employs position and time tracking information obtained from at least one global positioning system (GPS) coupled to lawn service equipment employed for performing the lawn service as taught by Ko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7
Skirpa teaches all the computer-implemented method of Claim 1, Skirpa does not further teach the method, wherein the computing is based on at least one constraint for performing the lawn service.
Ko, in the analogous art of moving robot that autonomously travels in a designated area, teaches the computing is based on at least one constraint for performing the lawn service (Ko [70] and [170-172], where the obstacle is a type of constraint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Skirpa the machine learning employs position and time tracking information obtained from at least one global positioning system (GPS) coupled to lawn service equipment employed for performing the lawn service as taught by Ko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa (US Pat. 7,003,487 B1) as applied above and in further view Garden et al (US Pub 2019/0370915 A1)

Claim 3
Skirpa teaches all the computer-implemented method of Claim 2, Skirpa does not further teach the method wherein the estimating includes employing at least one neural network for performing the machine learning.
Garden, in utilizing machine learning systems to improve farming and manufacturing, teaches  the estimating includes employing at least one neural network for performing the machine learning (Garden [235]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Skirpa the estimating includes employing at least one neural network for performing the machine learning as taught by Ko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
Skirpa teaches all the computer-implemented method of Claim 1, Skirpa does not teach wherein the computing is based on a wealth profile of a community within which the residence resides.
Garden, in utilizing machine learning systems to improve farming and manufacturing, teaches the computing is based on a wealth profile of a community within which the residence resides (Garden [235]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Skirpa the computing is based on a wealth profile of a community within which the residence resides as taught by Ko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa (US Pat. 7,003,487 B1) as applied above and in further view Norwood (US Pub 2010/0250322 A1)

Claim 8
Skirpa teaches all the computer-implemented method of Claim 1, Skirpa does not teach wherein the at least one constraint includes a maximum number of persons for performing the lawn service, a maximum amount of time for performing the lawn service, at least one type of equipment for performing the lawn service, or a combination thereof.
Norwood, in the analogous art of improved user interface for operating a computerized task management database, teaches the claimed limitation of wherein the at least one constraint includes a maximum number of persons for performing the lawn service, a maximum amount of time for performing the lawn service, at least one type of equipment for performing the lawn service, or a combination thereof (Norwood [106] where the element is made in the alternative only one needs to be present in the art to read on the claim)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Skirpa the at least one constraint includes a maximum number of persons for performing the lawn service, a maximum amount of time for performing the lawn service, at least one type of equipment for performing the lawn service, or a combination thereof as taught by Norwood since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
Skirpa teaches all the computer-implemented method of Claim 1, Skirpa does not teach further comprising determining a schedule for at least one person employed for performing the lawn service, the schedule determined based on the estimating and the physical location.
Norwood, in the analogous art of improved user interface for operating a computerized task management database, teaches the claimed limitation of determining a schedule for at least one person employed for performing the lawn service, the schedule determined based on the estimating and the physical location (Norwood [88]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Skirpa the determining a schedule for at least one person employed for performing the lawn service, the schedule determined based on the estimating and the physical location as taught by Norwood since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa (US Pat. 7,003,487 B1) as applied above and in further view Goldschneider et al (US Pub 2008/0059279)

Claim 10
Skirpa teaches all the computer-implemented method of Claim 1, Skirpa does not teach wherein the computing is based on an expected gross margin.
Goldschneider, in the analogous art of business performance teaches the limitation of the computing is based on an expected gross margin. (Goldschneider [385-386])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Skirpa the computing is based on an expected gross margin as taught by Goldschneider since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Skirpa teaches all the computer-implemented method of Claim 1, Skirpa does not teach wherein the computing is based on a target profit amount for performing the lawn service (Goldschneider [343] and [350] were the goal profit of the paint and materials is analogous to the target profit of the lawn since profit is a standard calculation, i.e. revenue minus expenses ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Skirpa the computing is based on a target profit amount for performing the lawn service as taught by Goldschneider since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa (US Pat. 7,003,487 B1) as applied above and in further view Mejegard et al (US 2015/0039269 A1)

Claim 11
Skirpa teaches all the computer-implemented method of Claim 1, Skirpa does not teach wherein the computing is based on an expected amount of gasoline to be consumed by equipment for performing the lawn service.
Mejegard, in the analogous art of engine speed data usage, teaches the limitation of computing is based on an expected amount of gasoline to be consumed by equipment for performing the lawn service (Mejegard [226])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Skirpa the expected amount of gasoline to be consumed by equipment for performing the lawn service as taught by Mejegard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al (US Pat 10,188,029 B1) teaches geographic location and pitch/roll data are adequate for generating a three-dimensional terrain map of a lawn, dynamic data collection and processing can also be useful to accurately determine time and cost of mowing a lawn as a whole or on an area-by-area basis.
Silzer et al (US Pub 2013/0021174) teaches scheduling module can include a calendar to periodically (e.g., hourly, daily, weekly, monthly, seasonally, or yearly) schedule work activities for specified vehicles, equipment, and/or personnel. The scheduling module can be used forecast time, equipment, materials and supplies (e.g., fuel), and personnel for the work activities in the facilities management system. In an example, the scheduling module can compare periodic activity of the vehicle with prior periodic activity (such as an average time period for an activity or a prior time period for an activity) of the vehicle using information provided by the tracking module.
Wartgow, G. (2014, May). The science fiction behind estimating. Green Industry Pro, 26, 22-22,24, teaches business management software becomes more necessary as a landscape company grows. It can prove to be well worth the investment, many contractors will attest, but can also present a few challenges of its own.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623